The Honorable Bobby L. Glover State Representative Glover Building Carlisle, Arkansas 72024
Dear Representative Glover:
This letter is in response to your request for an opinion concerning the following question:
  Does Act 860 of 1983 permit the use of moneys derived therefrom to be used for expenses incurred in the relocation of the Police Department offices from one part of the building to an area closer to the jail?
Act 860 of 1983, the same being Ark. Stat. Ann. 22-706.4 and 22-706.5, states in pertinent part:
  The moneys collected by the levy of additional court costs authorized by this Act shall be deposited in the appropriate city treasury to the credit of the fund to be known as the "Criminal Justice Fund" and such moneys shall be used solely for reimbursing the county for expenses incurred in incarcerating city prisoners or to reimburse the city for keeping prisoners in the city jail. (Emphasis added.)
Generally, moneys collected by taxation or through the levy of finds for a specific purpose are not to be used for any purpose other than that specified in the authorizing legislation. Therefore, it would not appear that moneys collected pursuant to the statute, for purposes of incarcerating prisoners or reimbursing the city for keeping prisoners in the city jail, could be used for expenses incurred in the relocation of the Police Department offices.  This is true, despite the fact that the move would be conducive to closer supervision of prisoners.  Payment of salaries and overhead expenses pertaining to the care and maintenance of prisoners would also appear to be beyond the scope of permissible use of the funds unless the moneys were used specifically to reimburse the city for expenses incurred in the actual incarceration.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.
Sincerely,
Steve Clark Attorney General
JSC:GAH:jk